[Cite as Filip v. Wakefield Run Master Homeowners' Assn., Inc., 2018-Ohio-1171.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

JEFF FILIP                                                C.A. No.         17CA0025-M

        Appellee

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
WAKEFIELD RUN MASTER                                      COURT OF COMMON PLEAS
HOMEOWNERS' ASSOCIATION, INC.                             COUNTY OF MEDINA, OHIO
                                                          CASE No.   13CIV0661
        Appellant

                                DECISION AND JOURNAL ENTRY

Dated: March 30, 2018



        CALLAHAN, Judge.

        {¶1}    Appellant, Wakefield Run Master Homeowners’ Association, Inc. (“Wakefield

Run”), appeals the judgment of the Medina County Common Pleas Court in favor of Appellee,

Jeff Filip. For the reasons set forth below, this Court dismisses the appeal.

                                                     I.

        {¶2}    This case arises from an adverse possession action filed by Mr. Filip to quiet title

of a 0.1798 acre strip of land (“Adverse Parcel”). This is the third appeal of this matter

following the bench trial.

        {¶3}    The first appeal was dismissed for lack of a final, appealable order because the

trial court had not fully resolved the adverse possession claim. See Filip v. Wakefield Run

Master Homeowners’ Assn., Inc., 9th Dist. Medina No. 14CA0054-M (Aug. 18, 2014) (“Filip

I”). Specifically, the trial court was waiting for the proper legal description to use in the entry

transferring the adverse parcel. Id.
                                               2


       {¶4}    The second appeal outlined the parties’ claims and the procedural history as

follows:

       In 1985, [Mr.] Filip[] purchased a home located at 24 West Boston Road in
       Medina County. Mr. Filip, his wife, and his parents originally owned the home.
       Mr. Filip and his wife subsequently refinanced, and his parents’ interest was
       removed. Years later, Mr. Filip and his wife divorced, leaving Mr. Filip as the
       sole title owner of the home.


       In 2013, Mr. Filip filed a complaint against Wakefield Run * * *, seeking to quiet
       title on an approximately 0.1798 acre piece of land located southwest of his
       property, which Wakefield Run owned. Mr. Filip asserted that he acquired
       ownership of the land through adverse possession or, in the alternative, by
       prescriptive easement. His complaint also sought injunctive relief to prevent
       Wakefield Run from interfering with his use of the land. Wakefield Run filed
       counterclaims for trespass and unlawful tree cutting, which it later dismissed.

       The case proceeded to a bench trial. At trial, Mr. Filip presented testimony from
       friends, family members, and neighbors who testified regarding his use of the
       disputed land over the years, which included maintaining a garden, mowing the
       grass, planting and removing trees, installing a culvert pipe, playing sports, and
       burying family pets. In summary, Mr. Filip argued that his use of the disputed
       land was exclusive, open, notorious, continuous, and adverse for more than
       twenty-one years.

       Wakefield Run argued that Mr. Filip’s use of the disputed land was inconsistent
       over the years and, therefore, he could not satisfy the requirements for adverse
       possession. Wakefield Run further argued that surveys were conducted in 1990,
       1996, and 1999, which interrupted the 21-year statutory period and evidenced
       Wakefield Run’s intent to reclaim the disputed land as the true owner.

       The trial court granted Mr. Filip’s claims for adverse possession and injunctive
       relief, and dismissed his alternative claim for a prescriptive easement. The trial
       court then ordered Mr. Filip to submit a proposed legal description of the disputed
       land. After two additional hearings, the trial court entered its supplemental final
       judgment entry, which included a legal description of the disputed land.

Filip v. Wakefield Run Master Homeowners’ Assn., Inc., 9th Dist. Medina No. 15CA0050-M,

2017-Ohio-1179, ¶ 2-6 (“Filip II”). In Filip II, the case was reversed and remanded because the

trial court used the wrong burden of proof in rendering its decision on Mr. Filip’s adverse

possession claim. Id. at ¶ 7-9.
                                                 3




          {¶5}   Upon remand, the trial court issued an Amended Supplemental, Final Judgment

Entry which replaced the phrase “preponderance of the evidence” with the phrase “clear and

convincing evidence” on page 7 of the judgment entry. Wakefield Run timely appeals the

Amended Supplemental, Final Judgment Entry, raising two assignments of error for this Court’s

review.

                                                 II.

                               ASSIGNMENT OF ERROR NO. 1

          [MR.] FILIP FAILED TO ESTABLISH BY CLEAR AND CONVINCING
          [EVIDENCE] THAT HIS USE OF THE DISPUTED LAND WAS OPEN,
          NOTORIOUS, CONTINUOUS[,] AND ADVERSE FOR A PERIOD OF
          TWENTY-ONE YEARS AND THEREFORE WAKEFIELD RUN’S MOTION
          FOR DIRECTED VERDICT SHOULD HAVE BEEN [GRANTED].

                               ASSIGNMENT OF ERROR NO. 2

          THE [TRIAL] COURT’S FINDING THAT [MR.] FILIP HAD MET THE
          REQUISITE CLEAR AND CONVINCING STANDARD OF PROOF FOR ALL
          ELEMENTS REQUIRED TO OBTAIN REAL PROPERTY BY ADVERSE
          POSSESSION WAS AGAINST THE MANIFEST WEIGHT OF THE
          EVIDENCE.

          {¶6}   Wakefield Run argues that the trial court erred in denying its motion for directed

verdict and the adverse possession judgment was against the manifest weight of the evidence.

As a preliminary matter, this Court must determine whether the appeal is properly before it or

whether the judgment entered by the trial court has been satisfied, thereby rendering this appeal

moot.

          {¶7}   As a general rule, courts will not resolve issues that are moot. Miner v. Witt, 82
Ohio St. 237 (1910), syllabus. “‘The duty of this court, as of every other judicial tribunal, is to

decide actual controversies by a judgment which can be carried into effect, and not * * * to
                                                4


declare principles or rules of law which cannot affect the matter in issue in the case before it.’”

Id. at 238, quoting Mills v. Green, 159 U.S. 651, 653 (1895).

       {¶8}    When a judgment is satisfied, the appeal of that judgment becomes moot.

Spencer v. Kiowa Dev. Co., 9th Dist. Summit Nos. 19524, 19532, 2000 Ohio App. LEXIS 2, *2

(Jan. 5, 2000), quoting Blodgett v. Blodgett, 49 Ohio St. 3d 243, 245 (1990). “Where the court

rendering judgment has jurisdiction of the subject-matter of the action and of the parties, and

fraud has not intervened, and the judgment is voluntarily paid and satisfied, such payment puts

an end to the controversy, and takes away from the defendant the right to appeal[.]” (Internal

quotation marks and citations omitted.) Blodgett at 245. A judgment is voluntarily satisfied when

the appellant neglects to seek a stay of that judgment pending appeal. Wizards of Plastic

Recycling, LLC v. R & M Plastic Recycling, LLC, 9th Dist. Summit No. 25951, 2012-Ohio-3672,

¶ 8.

       {¶9}    In his brief, Mr. Filip argued this appeal is moot because the judgment has been

satisfied. The judgment in this case is as follows: “Title to the [A]dverse [P]arcel is quieted in

favor of [Mr.] Filip, who is the owner of the [A]dverse [P]arcel in fee simple. [Mr. Filip] is

granted leave to cause this final judgment entry to be recorded with the Medina County

Recorder.” In accordance with the trial court’s judgment entry, the Adverse Parcel was legally

transferred into Mr. Filip’s name and recorded with the Medina County Recorder on April 12,

2017, prior to this appeal being filed. Wakefield Run did not respond to Mr. Filip’s mootness

argument. Further, the record reflects Wakefield Run did not seek a stay of execution of the

judgment nor post bond in regard to any potential stay.
                                                 5


       {¶10} Upon review, this Court finds that the issues raised in Wakefield Run’s

assignments of error have been rendered moot by the satisfaction of the judgment and thus this

Court is compelled to dismiss this appeal.

                                                III.

       {¶11} The appeal is moot and, therefore, dismissed.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT

CARR, J.
CONCURS.

HENSAL, P. J.
DISSENTS.


APPEARANCES:

THOMAS A. SKIDMORE, Attorney at Law, for Appellant.

DAVID LENEGHAN, Attorney at Law, for Appellee.